Case 2:19-cv-00804-SPC-MRM Document 83 Filed 09/23/20 Page 1 of 3 PageID 988




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

GEORGE ZELINSKI, JANICE LYNN
ZELINSKI and BRADLEY A ZELINSKI,
individually and as Trustee of the
Bradley A. Zelinski Living Trust

                 Plaintiffs,

v.                                                           Case No.: 2:19-cv-804-FtM-38MRM

SECURIAN FINANCIAL GROUP,
INC, MINNESOTA LIFE
INSURANCE COMPANY, EDIE A
JARVIS, JARVIS FINANCIAL, INC.
and SHURWEST, LLC,

                Defendants.
                                                  /

                                       OPINION AND ORDER1

        Before the Court is Defendants Edie A. Jarvis, Jarvis Financial, Inc., and Shurwest,

LLC’s Motions to Dismiss. (Docs. 65; 67). Plaintiffs have responded in opposition. For

the following reasons, the motions are granted to the limited extent the Second Amended

Complaint is an impermissible shotgun pleading.

        This suit arises out of the sale of an illegal investment scheme, which caused

Plaintiffs to lose millions of dollars. Three months ago, the Court dismissed the Amended

Complaint as a shotgun pleading because Plaintiffs failed to specify how each Defendant

was liable under each cause of action. (Doc. 60). Plaintiffs amended their pleading.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also no t responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
Case 2:19-cv-00804-SPC-MRM Document 83 Filed 09/23/20 Page 2 of 3 PageID 989




While the Second Amended Complaint is an improved pleading, it still fails. The Court

will thus allow Plaintiffs one final opportunity to replead.

       Shotgun pleadings violate Fed. R. Civ. 8(a), by “fail[ing] to one degree or another

. . . to give the defendants adequate notice of the claims against them and the grounds

upon which each claim rests.” Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d

1313, 1323 (11th Cir. 2015).       Courts in the Eleventh Circuit have little tolerance for

shotgun pleadings. See Jackson v. Bank of America, 898 F.3d 1348, 1357-58 (11th Cir.

2018) (detailing the unacceptable consequences of shotgun pleading). A district court

has the “inherent authority to control its docket and ensure the prompt resolution of

lawsuits,” which includes the ability to dismiss a complaint on shotgun pleading grounds.

Weiland, 792 F.3d at 1320. Here, the Court cannot resolve the substantive issues

because the Second Amended Complaint, while improved from the previous complaint,

remains a deficient shotgun pleading.

       Under Count II, Plaintiffs bring a claim for breach of contract. They assert all the

Defendants entered into an agreement where, in exchange for $2.675 million, Plaintiffs

would receive a $4.3 million life insurance policy. (Doc. 61 at ¶ 147). However, it is

unclear, on the face of the Second Amended Complaint, what kind of contract the parties

executed. In their briefing, Plaintiffs seek to amend their complaint by clarifying Count II

turns on an oral contract. (Doc. 70 at 6-7). But this is not enough to save the complaint.

See Vandenbrink v. State Farm Mut. Auto. Ins. Co., No. 8:12-CV-897-T-30TBM, 2012

WL 3156596, at *3 (M.D. Fla. Aug. 3, 2012) (citation omitted) (“[T]he complaint may not

be amended by the briefs in opposition to a motion to dismiss.”). And it is unclear how

an oral contract between Plaintiffs and Edie A. Jarvis and Jarvis Financial binds all the




                                               2
Case 2:19-cv-00804-SPC-MRM Document 83 Filed 09/23/20 Page 3 of 3 PageID 990




other Defendants.     Further, whether Defendants had a contractual duty may affect

Plaintiffs’ negligence claims (Counts V and VI).

       Considering the above, the Second Amended Complaint misses the mark. Out of

an abundance of caution, the Court will extend one final opportunity for Plaintiffs to correct

their pleading deficiencies.

       Accordingly, it is now

       ORDERED:

          1. Defendants Edit A. Jarvis and Jarvis Financial, Inc.’s Motion to Dismiss

              Counts II, V, and VI to Plaintiffs’ Second Amended Complaint and

              Incorporated Memorandum of Law (Doc. 65) and Defendant Shurwest,

              LLC’s Motion to Dismiss Plaintiffs’ Second Amended Complaint and

              Incorporated Memorandum of Law (Doc. 67) are GRANTED to the limited

              extent the Second Amended Complaint constitutes an impermissible

              shotgun pleading.

          2. The Second Amended Complaint (Doc. 61) is DISMISSED without

              prejudice. Plaintiffs may file a Third Amended Complaint on or before

              October 8, 2020. Failure to file a timely amended pleading will cause

              the closure of this case without further notice.

       DONE and ORDERED in Fort Myers, Florida this 23rd day of September, 2020.




Copies: All Parties of Record




                                              3
